DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 1, lines 10-13 recite:
wherein the head portion of each removable target of said plurality of removable targets comprises a different character, each of said characters corresponding with a specific location on the retainer ring, for directing the child to aim for the specific location when each of said characters is called out by a coach providing instruction to the child;

Claim 13, lines 8-10 recite: 
securing a head portion to each stem of said plurality of removable targets, each said head portion comprising a different character, each of said characters corresponding with a specific location on the retainer ring;
The application as filed (paragraph 0007) discloses that the target may be a traditional bullseye, a character or cartoon character, a number, a letter, among many other examples.  There is no teaching in the application as filed that would support the newly added limitation of  said characters corresponding with a specific location on the retainer ring, for directing the child to aim for the specific location when each of said characters is called out by a coach providing instruction to the child.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 8-10, 13, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Patel (7,427,244) in view of Brooks, III (2018/0353824 A1) hereinafter (Brooks).
Claim 1, Patel discloses a system comprising: 
a retainer ring (base 30 is a c-shaped ring) operatively connected to the basketball rim (120), the ring secures to the inside edge of the basketball rim (figures 1, 2, 10 and 11 show the ring forms a u-shaped channel which secures to the inside edge of the rim); and 
a plurality of removable targets (targets in the form of plurality of prongs 40 or plurality of projections 42, 22, 26, 28, 50, 52 etc. (column 3, lines 62-67 and column 4, lines 1-12) which removably attach to the base 30 (e.g. frictionally fit; column 4, lines 39-50)) secured to the retainer ring (30), each target comprising a head portion (tip 40A which includes tips 42A through 60A which may be any suitable shape or have a distinct color; column 2, lines 38-44; column 4, lines 34-38) connected to a stem (the length of projections 42 through 60 between the head e.g. 42A and end e.g. 42B), the stem having a base (e.g. 42B which may be enlarged; figure 5) which passes through an aperture (openings 70 e.g. 72, 72’, 72”; figures 1 and 10) in the retainer ring (30) for securing the stem to the retainer ring (30);
wherein the head portion (42A through 60A) of target is positioned above the basketball rim at a distance above the basketball rim where positioning of the basketball  with respect to the basketball rim is optimized to ensure that the basketball passes over the plurality of removable targets and through the basketball rim (Abstract of the Disclosure; column 2, lines 38-44; column 4, lines 13-33);
Petal discloses that the head portion (42A through 60A) of each removable target (40) of said plurality of removable targets comprises a different character (column 4, lines 34-38; the tips or heads may be any suitable shape and preferably be distinctly colored to be visible;  It is noted that “a character” is encompassed within the meaning of “a shape”.  It is the examiner’s position that the head or tip portion of petal being capable of having any suitable shape meets the recited limitation), each of said characters corresponding with a specific location on the retainer ring (Petal does expressly disclose the shapes/characters corresponding to specific locations on the ring, but teaches that each are distinctly colored which implies that each location is distinguished by shape and color) for directing the child to aim for the specific location when each of said characters is called out by a coach providing instruction to the child;
Petal discloses the claimed device with the exception of the retainer ring comprising a full circle ring.  However, as disclosed by Brooks (mounting ring 17; paragraph 0041-0043; figure 11) it is known in the art to form the retainer ring substantially circular with a diameter substantially the same as the diameter of the rim.  It would have been obvious to one of ordinary skill in the art to have used such a retainer ring for Patel’s training device given that Brooks teaches such is a desireable shape so that when applied to the upper surface of the basketball hoop, the mounting ring is held in place on the rim.
It is noted:
The preamble -- a system for assisting a child in learning and improving upon aim in shooting a basketball into a basketball rim secured to a post or mount -- does not limit the structure of the claimed device because the portion of the claim following the preamble is a self-contained description of the structure and does not depend on the preamble for completeness.  

Claim 2, Patel shows the retainer ring (30) fits within the basketball ring (figures 3 and 4).
Claim 3, Patel shows the retainer ring (30) fits on top of the basketball ring, the retainer ring having clips (C-section shown in figure 10; column 3, lines 62-67 and column 4, lines 1-6) for securing the retainer ring to the basketball rim.
Claim 4, Patel shows the retainer ring (30) has one or more holes (plurality of openings 70) sized for receiving the target stem (column 4, lines 39-50).
Claim 5, Patel shows the target stem is configured to bend upon impact by the basketball in the instance of poor aim of the shot (column 4, lines 23-33).
Claim 7, as best the claim is understood, Patel shows the stem is rectangular-shaped and configured to press-fit within the hole of the retainer ring (the cross-section is rectangular-shaped and are frictionally fit within the openings; column 4, lines 39-41).
Claim 8, as best the claim is understood, Patel shows the stem is cylindrical-shaped and configured for insertion within the hole of the retainer ring (the figures show the projections are cylindrical-shaped and are frictionally fit within the openings; column 4, lines 39-41).
Claim 9, Patel shows the target head (tips 42A-60A) can be any suitable shape but preferably are distinctly colored to be visible (column 4, lines 34-38).  The printed indicia is in the form of color or as noted can be of any suitable shape i.e. each maybe shaped as a number in order to identify the targets by number rather than color.   It has been held that a change in shape and/or form is generally recognized as a matter of choice, which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed printed indicia in the shape of letters, numbers and cartoon characters was significant. In re Dailey, 149 USPQ 47 (CCPA 1976).
Claim 10, Patel shows the target (40) has internal circuitry to power one or more light sources protruding from a portion of the target, each said light source configured to illuminate upon detection of the basketball (column 5, lines 18-40).
Claim 13, Patel as modified in view of Brooks (see claim 1 for details) shows during normal use and operation of the device, the method steps set forth by applicant in the claim is naturally provided. The method comprising the steps of:
securing a full circle retainer ring to an inside edge of the basketball rim;
securing a plurality of removable targets to the retainer ring, each target having a stem   with a base passing through an aperture in the retainer ring for securing the stem to the retainer ring; 
securing a head portion (42A through 60A) to each stem (projections 42, 22, 26, 28, 50, 52 etc.) of said plurality of removable targets, each said head portion comprising a different character, each of said characters corresponding with a specific location on the retainer ring (It is noted that “a character” is encompassed within the meaning of “a shape”.  It is the examiner’s position that the head or tip portion of petal being capable of having any suitable shape meets the recited limitation), each of said characters corresponding with a specific location on the retainer ring (Petal does expressly disclose the shapes/characters corresponding to specific locations on the ring, but teaches that each are distinctly colored which implies that each location is distinguished by shape and color);
positioning the head portion of each target above the basketball rim at a distance above the basketball rim (Note: it appears that it is aiming of the basketball with respect to the rim and not positioning of the basketball since the basketball is not being positioned on or in the rim); where positioning of the basketball with respect to the basketball rim is optimized to ensure that the basketball passes over the plurality of targets and through the basketball rim (with respect to the basketball rim is optimized to ensure that the basketball passes through the basketball rim (Abstract of the Disclosure; column 2, lines 38-44; column 4, lines 13-33); and
aiming a basketball at a location immediately adjacent to and above the head portion of a specific target as identified by said character corresponding with a specific location on the retainer ring and shooting said basketball at said aimed location (note the rejection of claim 1).
It is noted:
The preamble -- a method for improving a child’s aim in shooting a basketball into a basketball rim secured to a post or mount -- does not limit the structure of the claimed device because the portion of the claim following the preamble is a self-contained description of the structure and does not depend on the preamble for completeness.  

Claim 14, Patel shows the target (40) has internal circuitry to power one or more light sources protruding from a portion of the target, each said light source configured to illuminate upon detection of the basketball (column 5, lines 18-40).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over the prior art as applied to claim 1 above, and further in view of Johnson (8,197,362).
Claim 6, Patel discloses the claimed device with the exception of the stem being rigid.  However, as disclosed by Johnson (column 4, lines 4-23) it is known in the art to form the stem of rigid or inflexible material and include a weight in order to return the stem to its initial position after being impact by a ball.  It would have been obvious to one of ordinary skill in the art to have used such a stem system for Patel’s system given that Johnson teaches that the rigid stem can have return to the vertical position after being impacted by a ball.

Claims 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over the prior art as applied to claim 1 above, and further in view of Barry (6,190,270).
Claim 11, Patel discloses the claimed device with the exception of the one or more targets having and a sound source configured to play a sound effect or song upon detection of a basketball.  However, as disclosed by Barry (column 2, lines 56-59) it is known in the art to include light alone, or in combination with a pleasing sound generated from an audio means as a positive feedback.  It would have been obvious to one of ordinary skill in the art to have used such an alert system for Patel’s system given that Barry teaches such is an appropriate manner for providing positive feedback to the end user.
Claim 15, Patel discloses the claimed device and method of use with the exception of the one or more targets having and a sound source configured to play a sound effect or song upon detection of a basketball.  However, as disclosed by Barry (column 2, lines 56-59) it is known in the art to include light alone or in combination with a pleasing sound generated from an audio means as a positive feedback.  It would have been obvious to one of ordinary skill in the art to have used such an alert system for Patel’s system given that Barry teaches such is an appropriate manner for providing positive feedback to the end user.

Claims 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over the prior art as applied to claim 1 above, and further in view of Gordon et al (US2015/0265897 A1).
Claim 12, Patel discloses the claimed device with the exception of the one or more targets having internal circuitry operatively connected to a smart phone device for communicating data to the smart phone relating to a user’s shooting performance.  However, as disclosed by Gordon (paragraphs 0065 and 0078; figure 12) it is known in the art to utilize a remote mobile device such as a smart phone in communication to a target (arm 41) extending above the rim of a basketball.  It would have been obvious to one of ordinary skill in the art to have used such a mobile device for Patel’s assembly given that Gordon teaches such is an appropriate manner for easily allowing players to monitor the score and shots made or missed.
Claim 16, Patel discloses the claimed device and method of use with the exception of the one or more targets having internal circuitry operatively connected to a smart phone device for communicating data to the smart phone relating to a user’s shooting performance.  However, as disclosed by Gordon (paragraphs 0065 and 0078; figure 12) it is known in the art to utilize a remote mobile device such as a smart phone in communication to a target (arm 41) extending above the rim of a basketball. It would have been obvious to one of ordinary skill in the art to have used such a mobile device for Patel’s assembly given that Gordon teaches such is an appropriate manner for easily allowing players to monitor the score and shots made or missed.
Response to Arguments
Applicant's arguments filed 21 July 2022 have been fully considered but they are not persuasive.  With regards to the newly added limitation in claims 1 and 13, the examiner is unable to find support in the application as filed for these claimed limitation.  As noted above, the specification does not limit the shape of the head to any particular structure and there does not appear to be support for having each character or shape being assigned to a specific location on the rim which corresponds to a specific location.  The rejection of claims 1-16 over the prior art has been maintained.   

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITRA ARYANPOUR whose telephone number is (571)272-4405.  The examiner can normally be reached on Mon, Thur, Fri 10:00am to 6:00pm, Wed 10:00-4:00, Tue OFF and Wed 10:00am to 4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MITRA ARYANPOUR/Primary Examiner, Art Unit 3711


/ma/
07 November 2022